Citation Nr: 0332780	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-17 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1954 to May 
1958.  

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2001 RO rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.


REMAND

The veteran is seeking service connection for the residuals 
of an in-service fall that allegedly resulted in neck pain, 
loss of sensation in both upper extremities, and pain in the 
low back, thighs and calves.

In a May 2000 written statement, Dr. F, the veteran's private 
physician, asserted that he treated the veteran for symptoms 
of the neck, upper extremities, low back, and lower 
extremities, allegedly arising during the veteran's period of 
active duty.  The veteran's treatment records from this 
private physician are not of record.  

A January 2001 VA treatment record noted that the veteran 
received Social Security Administration (SSA) disability 
benefits.  However, the claims file does not contain copies 
of any SSA records.  The RO should request the disability 
determination from the SSA, along with any other records 
pertaining to the veteran accumulated by the SSA.  See Hayes 
v. Brown, 9 Vet. App. 67, 74 (1996).

The veteran was not afforded a VA examination to determine 
the diagnosis and etiology of any residuals of a back injury.  
The VA has a duty to obtain a medical examination or opinion 
when such examination or opinion is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).  

During the pendency of this appeal, the VCAA became law.  38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  

Additionally, in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
(Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  There, the 
Court found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, as additional development 
is necessary in this case, the RO must take this opportunity 
to inform the veteran that notwithstanding any information 
previously provided, a full year is allowed to respond to a 
VCAA notice.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should ask the veteran to 
provide a list of the names and addresses 
of all private and VA doctors and medical 
care facilities (hospitals, HMOs, VA 
Medical Centers, VA Outpatient Clinics, 
etc.) who have treated him for any back, 
neck, upper extremity, and/or lower 
extremity symptoms since March 2001.  
After obtaining the necessary 
authorizations, the RO should obtain 
records from each health care provider he 
identifies (except where VA has already 
made reasonable efforts to obtain the 
records from a particular provider).  If 
these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, inform the veteran of 
the records that could not be obtained, 
including what efforts were made to 
obtain them.  

2.  The RO should obtain copies of all 
SSA records to include all medical and 
clinical records pertaining to 
application for or receipt of disability 
benefits by the veteran.

3.  After completion of #1 and 2 above, 
the RO should schedule the veteran for a 
VA examination to determine the nature 
and etiology of his back disorder.  The 
examiner should review the claims file 
prior to the examination of the veteran.  
Any testing deemed necessary, including 
neurological studies of the back, should 
be conducted.  The examiner should answer 
the following questions:

a.  What is the diagnosis of any 
current back disability, including 
any disabilities of the cervical and 
lumbar spine, as well as any 
residuals thereof?

b.  If the veteran has a current 
disability of the back, when did it 
first have its onset?  Is it at 
least as likely as not (i.e., 
probability of 50 percent) that it 
had its onset in service, including 
as the result of a fall?  If the 
veteran's back disability includes 
arthritis, is it at least as likely 
as not that the arthritis had its 
onset within one year after 
discharge?

c.  The reasons for any medical 
opinions by the examiner should be 
discussed in detail.  If the 
examiner finds that it is not 
feasible to answer a particular 
question or follow a particular 
instruction, he or she should so 
indicate and provide an explanation.

4.   The RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003) are fully 
complied with and satisfied.  See also 
Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003); and Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

5.  The RO should readjudicate the issue 
in appellate status.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the CAVC.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2003).

